Case: 17-51130      Document: 00514729230         Page: 1    Date Filed: 11/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-51130                       United States Court of Appeals

                                  Summary Calendar
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 19, 2018

ARTUR TCHIBASSA,                                                         Lyle W. Cayce
                                                                              Clerk
                                                 Petitioner-Appellant

v.

WARDEN SCOTT WILLIS,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CV-272


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Artur Tchibassa, federal prisoner # 25340, was convicted of hostage
taking and conspiring to do the same and was sentenced to serve 293 months
in prison and a five-year term of supervised release. He appeals the district
court’s denial of his 28 U.S.C. § 2241 habeas corpus petition and the ensuing
Federal Rule of Civil Procedure 59(e) motion, arguing that these judgments are
erroneous because the district court applied this court’s caselaw concerning the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51130    Document: 00514729230     Page: 2   Date Filed: 11/19/2018


                                 No. 17-51130

savings clause of 28 U.S.C. § 2255(e) and rejected his argument that he should
be permitted to bring a claim concerning actual innocence in a § 2241 petition.
      As the district court noted, this court has held that actual innocence
factors into the § 2255(e) analysis only insofar as one may avail himself of the
savings clause if he relies upon a retroactively applicable Supreme Court case
showing that he was convicted of a nonexistent offense. See Reyes-Requena v.
United States, 243 F.3d 893, 904 (5th Cir. 2001). Tchibassa has shown no error
in connection with the district court’s reliance on this jurisprudence to reject
his claim that he should be permitted to raise an actual innocence claim in a
§ 2241 proceedings and to deny his Rule 59(e) motion.
      AFFIRMED.




                                       2